             Case 2:17-cv-01115-RSM Document 137 Filed 02/06/19 Page 1 of 6




 1                                             THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9

10   SENIOR HOUSING ASSISTANCE                 No. 2:17-cv-01115-RSM
     GROUP,
11                                             DEFENDANTS AND COUNTER-
                        Plaintiff,             PLAINTIFFS’ RESPONSE TO
12                                             PLAINTIFF’S MOTION IN LIMINE
           v.
13                                             NOTE ON MOTION CALENDAR:
     AMTAX HOLDINGS 260, LLC, et al.,          FEBRUARY 8, 2019
14
                        Defendants.            ORAL ARGUMENT REQUESTED
15

16

17   AMTAX HOLDINGS 260, LLC, et al.,

18                      Counter-Plaintiffs,

19         v.

20   SENIOR HOUSING ASSISTANCE
     GROUP, et al.,
21
                         Counter-Defendants.
22

23

24

25

26

     LIMITED PARTNERS’ RESPONSE                                     Perkins Coie LLP
     TO SHAG’S MOTION IN LIMINE                               1201 Third Avenue, Suite 4900
     (No. 2:17-cv-01115-RSM)                                    Seattle, WA 98101-3099
                                                                  Phone: 206.359.8000
                                                                   Fax: 206.359.9000
                  Case 2:17-cv-01115-RSM Document 137 Filed 02/06/19 Page 2 of 6




 1   I.       INTRODUCTION 1
 2            Plaintiff and Counter-Defendant Senior Housing Assistance Group (“SHAG”) asks in its
 3   motion in limine 2 for the Court to direct Defendants and Counter-Plaintiffs (the “Limited
 4   Partners”) to comply with Local Civil Rule (“LCR”) 43(j). 3 (See Dkt. # 131.) In asking the
 5   Court for such an order, SHAG expresses concern that the Limited Partners’ two experts, David
 6   Von Tilius and Jon Krabbenschmidt, may provide duplicative testimony. (Id. at 1–2.) As
 7   explained below, the Court should deny SHAG’s motion because (a) Mr. Krabbenschmidt’s and
 8   Mr. Von Tilius’s testimony are not duplicative, and (b) the order SHAG seeks is unnecessary and
 9   premature. In presenting the testimony of each expert, the Limited Partners will comply with
10   LCR 43(j) and will not burden the Court with cumulative testimony. There accordingly is no
11   basis or need for the Court to enter an order proactively directing the Limited Partners to comply
12   with that Local Civil Rule (or any other).
13   II.      THE LIMITED PARTNERS’ EXPERT WITNESSES WILL NOT OFFER
14            DUPLICATIVE TESTIMONY
15            Mr. Krabbenschmidt and Mr. Von Tilius’s testimony is not duplicative because their
16   testimony will address different, though related, subjects. While the testimony from each expert
17   will help inform the Court’s determination of the ultimate question presented in this litigation—
18   i.e., the circumstances under which an option or a right-of-first-refusal can be exercised pursuant
19   to the limited partnership agreements for the Project Partnerships—each expert provides unique
20   perspectives that will be helpful to the Court.
21            Mr. Krabbenschmidt is a founding member of Novogradac LLP, the leading national
22   accounting firm providing services to the low-income housing tax credit (“LIHTC”) industry.
23
              1
                 The Limited Partners are filing two separate responses because Counter-Defendants filed two separate
24   motions. Both responses combined are within the page limitation for responses to motions in limine. See Local
     Rules W.D. Wash. LCR 7(e)(5).
25             2
                 SHAG’s motion in limine was also filed on behalf of its wholly owned subsidiary, Third Party Defendant
     Senior Housing Assistance Corporation (“SHAC”).
26             3
                 Local Civil Rule 43(j) reads in its entirety as follows: “Except as otherwise ordered by the court, a party
     shall not be permitted to call more than one expert witness on any subject.” Local Rules W.D. Wash. LCR 43(j).
     LIMITED PARTNERS’ RESPONSE                                                                Perkins Coie LLP
     TO SHAG’S MOTION IN LIMINE                                                         1201 Third Avenue, Suite 4900
     (No. 2:17-cv-01115-RSM) – 1                                                          Seattle, WA 98101-3099
                                                                                            Phone: 206.359.8000
                                                                                             Fax: 206.359.9000
              Case 2:17-cv-01115-RSM Document 137 Filed 02/06/19 Page 3 of 6




 1   Mr. Krabbenschmidt is uniquely qualified to provide testimony concerning LIHTC industry
 2   custom and practice, and that will be the focus of his testimony. Mr. Krabbenschmidt will assist
 3   the Court in understanding how the LIHTC industry functions so that the Court has the proper
 4   context for interpreting and applying the agreements at issue in this case. In contrast, Mr. Von
 5   Tilius draws on his years of professional experience and his Masters in Taxation to offer
 6   testimony intended to assist the Court in understanding the interplay of the complex federal
 7   income tax concepts at issue here. While Mr. Von Tilius draws on his experience in the LIHTC
 8   industry in forming his opinions, his testimony will not be offered to explain LIHTC industry
 9   custom and practice; that explanation will be offered by Mr. Krabbenschmidt.
10          Given that each of these two witnesses will offer different testimony concerning the
11   issues in this case, it would be error to exclude the testimony of either of them. Indeed, in
12   interpreting LCR 43(j), courts in this District have refused to exclude expert testimony where
13   two experts’ opinions addressed the same issue, but ultimately concerned different subjects, and
14   this Court should do the same. See, e.g., A.T. v. Everett Sch. Dist., No. C16-1536JLR, 2017 WL
15   4811361, at *8–9 (W.D. Wash. Oct. 25, 2017) (denying a LCR 43(j) motion in a case where
16   plaintiff alleged sexual misconduct by a former teacher because although the school district’s
17   two challenged experts opined on the school district’s standard of care, one expert addressed
18   school policies and training and the other addressed different aspects of the school district’s
19   standard of care); see also Bancroft Life & Cas. ICC, Ltd. v. Scolari, No. 3:11-cv-5017RBL,
20   2012 WL 1655659, at *2 (W.D. Wash. May 10, 2012) (denying a LCR 43(j) motion where one
21   expert was an actuary opining on actuarial “principles and methods” and the other expert would
22   testify about assessments in the captive insurance context).
23   III.   THE REQUESTED ORDER IS UNNECESSARY AND PREMATURE
24          A court order directing the Limited Partners to comply with LCR 43(j) at this juncture is
25   also unnecessary and premature. Courts consider enforcing LCR 43(j) in the context of trial
26   management and ensuring that repetitive testimony does not waste the court’s time. See, e.g.,

     LIMITED PARTNERS’ RESPONSE                                                 Perkins Coie LLP
     TO SHAG’S MOTION IN LIMINE                                           1201 Third Avenue, Suite 4900
      (No. 2:17-cv-01115-RSM) – 2                                           Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
              Case 2:17-cv-01115-RSM Document 137 Filed 02/06/19 Page 4 of 6




 1   Theoharis v. Rongen, No. C13-1345RAJ, 2014 WL 3563386, *1–2, 9 (W.D. Wash. July 18,
 2   2014) (declining to enter an in limine order under LCR 43(j) in a police shooting case where the
 3   parties collectively proposed that 25 witnesses testify in a 7 to 10 day trial, but directing the
 4   parties to confer concerning the presentation of evidence in order to ensure compliance with the
 5   rule because having so many experts testify was impossible). Here, the Limited Partners only
 6   offer two experts, who have markedly different backgrounds and will offer different, albeit
 7   complementary, testimony. The situation here is thus a far cry from the 25 expert witnesses
 8   proffered in Theoharis, and even there the court declined to issue an order under LCR 43(j)
 9   before allowing the parties a chance to limit the number of experts that would testify.
10          The Limited Partners intend to comply with LCR 43(j) and will not waste the Court’s
11   time with duplicative expert testimony. Indeed, the Limited Partners are hopeful that this case
12   can be completed in fewer than the currently-scheduled ten trial days. The number of fact
13   witnesses in this case is limited, and the Limited Partners believe that the testimony of their two
14   proffered experts will assist the Court in understanding the complexities of the LIHTC industry.
15   Given that Mr. Krabbenschmidt and Mr. Von Tilius will not provide duplicative testimony, and
16   the Limited Partners are aware of and fully intend to comply with LCR 43(j), the order sought by
17   SHAG’s motion is unnecessary and premature.
18   IV.    CONCLUSION
19          For the reasons stated herein, this Court should deny SHAG’s motion in limine.
20          RESPECTFULLY SUBMITTED this 6th day of February, 2019.
21                                                      Perkins Coie LLP
22
                                                        By: /s/ Steven D. Merriman
23                                                      David J. Burman, WSBA #10611
                                                        Steven D. Merriman, WSBA #44035
24                                                      Mallory Gitt Webster, WSBA #50025
                                                        1201 Third Avenue, Suite 4900
25                                                      Seattle, WA 98101-3099
                                                        Telephone: 206.359.8000
26                                                      Facsimile: 206.359.9000

     LIMITED PARTNERS’ RESPONSE                                                   Perkins Coie LLP
     TO SHAG’S MOTION IN LIMINE                                             1201 Third Avenue, Suite 4900
      (No. 2:17-cv-01115-RSM) – 3                                             Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
             Case 2:17-cv-01115-RSM Document 137 Filed 02/06/19 Page 5 of 6




 1                                          Email: DBurman@perkinscoie.com
                                                   SMerriman@perkinscoie.com
 2                                                 MWebster@perkinscoie.com
 3                                          Boies Schiller Flexner LLP
 4                                          Christopher Caldwell, admitted pro hac vice
                                            Eric Pettit, admitted pro hac vice
 5                                          725 S Figueroa Street, 31st Floor
                                            Los Angeles, CA 90017
 6                                          Telephone: 213 629 9040
                                            Facsimile: 213 629 9022
 7                                          Email: ccaldwell@bsfllp.com
                                                     epettit@bsfllp.com
 8
                                            Attorneys for the Limited Partners
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     LIMITED PARTNERS’ RESPONSE                                     Perkins Coie LLP
     TO SHAG’S MOTION IN LIMINE                               1201 Third Avenue, Suite 4900
      (No. 2:17-cv-01115-RSM) – 4                               Seattle, WA 98101-3099
                                                                  Phone: 206.359.8000
                                                                   Fax: 206.359.9000
             Case 2:17-cv-01115-RSM Document 137 Filed 02/06/19 Page 6 of 6




 1                                  CERTIFICATE OF SERVICE
 2          On February 6, 2019, I caused a copy of the foregoing document to be electronically
 3   filed via the Court’s Electronic Case Filing System, which will notify all attorneys of record of
 4   the filing.
 5                                                       By:     /s/ Steven D. Merriman
                                                                 Steven D. Merriman
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     CERTIFICATE OF SERVICE                                                   Perkins Coie LLP
     (No. 2:17-cv-01115-RSM) – 1                                        1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000
